NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT


                                        No. 21-1667
                                     ________________

                            UNITED STATES OF AMERICA

                                              v.

                                  ANTHONY ROBINSON
                                         a/k/a
                                   ANTHONY HARRISON,
                                               Appellant


                      On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                               (D.C. No. 2:19-cr-00340-001)
                      District Judge: Honorable Michael M. Baylson


                           Submitted Pursuant to L.A.R. 34.1(a) on
                                       May 6, 2022

                                     ________________

      Before: CHAGARES, Chief Judge, GREENAWAY, JR., and PORTER, Circuit
                                      Judges

                              (Opinion filed: August 25, 2022)


                                          OPINION *




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
GREENAWAY, JR., Circuit Judge
 I.    Introduction

       Anthony Robinson appeals his conviction for being in unlawful possession of a

firearm as a person with a felony. He alleges that the District Court violated the Federal

Rules of Evidence and his constitutional rights. For the following reasons, we disagree

and will affirm the conviction.

II.    Background

       At 8:22 am, on April 17, 2019, a person called Philadelphia’s 911 center

describing a group of about six men “arguing” and “pulling out guns” near the

intersection of “Brush and Price.” Audio Recording: 911 Call in United States v.

Robinson, 21-1667, at 00:00-00:31 (Apr. 17, 2019) (on file with the Court). The caller

specifically identified “one guy pulling out the gun” as wearing a “grey sweatsuit with . .

. some yellow writing on it and a yellow hat.” Id. at 00:43-00:54. The caller also alerted

911 that the person with the gun was “going into the corner store.” Id. at 01:05-01:15.

       The 911 operator then conveyed this information to police dispatch. Within one

minute of the 911 call, Officers Raheem Williams and Edwin Rodriguez responded to the

dispatch. The dispatcher reported a person with a gun and four to six males involved in a

physical altercation at the intersection of Brush and Price. The dispatcher also informed

the officers that one individual, wearing a grey sweatsuit with yellow writing and a

yellow hat, was armed and last seen going into a corner store. When Officers Williams

and Rodriguez arrived, they pulled their patrol car beside a person—Robinson—holding



                                             2
a beverage and standing next to a vehicle across from a corner store. 1 Robinson, wearing

a grey sweatsuit and yellow hat, immediately began to run in the opposite direction from

whence the patrol car approached.

       Officers Williams and Rodriguez exited their patrol car and began pursuing

Robinson on foot. When Robinson slipped between two parked cars, Officer Rodriguez

followed Robinson between the cars while Officer Williams cut behind another vehicle to

intercept Robinson’s path. At this point, while Robinson was between the two vehicles,

security footage caught a gun falling to the ground. Officer Rodriguez later testified that

he saw Robinson “drop an object” as Robinson ran around one of the vehicles. App. Vol.

II, 129.

       Officer Williams intercepted Robinson’s path, tackled Robinson, and a physical

struggle between the two ensued. Officer Rodriguez initially remained by the gun

between the parked cars, but briefly left to assist Officer Williams before returning to

retrieve the gun when a crowd began to form. After retrieving the gun, Officer

Rodriguez returned to the physical struggle with Robinson, which eventually led to

Robinson’s arrest.

       During the struggle, individuals from the public began to encroach and form a

crowd near the officers and Robinson. Officer Rodriguez testified that Officer Williams

directed the crowd to “back up” to “give [them] room to work.” App. Vol. II, 136.


1
 As the trial transcript notes, Robinson apparently went by both “Anthony Robinson”
and “Anthony Harrison.” App. Vol. II, 81-85. At times he used his father’s last name,
and at other times he used his mother’s last name. Id. We use “Anthony Robinson” or
“Robinson” consistently throughout this opinion.
                                             3
However, after Officer Williams issued directions to “stay back,” Officer Rodriguez

yelled at the crowd to “back the F[uck] up” and pointed his service weapon at the

onlookers. App. Vol. II, 153–54. The Philadelphia Police Department later opened a

disciplinary investigation into Officer Rodriguez’s conduct during this incident.

       Federal prosecutors subsequently charged Robinson with violating 18 U.S.C.

§ 922(g)(1) for being in unlawful possession of a firearm as a person with a felony.

Before trial, the District Court addressed several pre-trial motions from the Government

and defense counsel. In relevant part, the District Court denied defense counsel’s motion

to exclude the 911 call and granted the Government’s motion to exclude evidence about

Officer Rodriguez’s disciplinary investigation. At trial, the District Court also permitted

the Government to introduce the police dispatch recording and testimony from a detective

regarding the absence of gun fingerprint testing.

       A jury convicted Robinson of violating 18 U.S.C. § 922(g)(1), and the District

Court then sentenced Robinson to 108 months’ imprisonment. Robinson now appeals

that conviction and alleges that the District Court’s pre-trial determinations and

evidentiary rulings during trial violated the Federal Rules of Evidence and his

constitutional rights.

III.   Discussion

           a. Jurisdiction and Standard of Review

       As an offense arising under the laws of the United States, the District Court had

original and exclusive jurisdiction over the proceedings pursuant to 18 U.S.C. § 3231.

We have appellate jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).

                                             4
       We review the District Court’s evidentiary determinations for an abuse of

discretion. United States v. Tyson, 947 F.3d 139, 142 (3d Cir. 2020) (citing United States

v. Higdon, 638 F.3d 233, 238 (3d Cir. 2011)). But, where the District Court’s rulings

were based on an interpretation of the Federal Rules of Evidence, our review is plenary.

Id. If a district court admits evidence in error, we will nonetheless affirm if the error was

harmless; in other words, we will affirm if “it is highly probable that the error did not

contribute to the judgment.” United States v. Boyd, 999 F.3d 171, 184 (3d Cir. 2021)

(quoting United States v. Zehrbach, 47 F.3d 1252, 1265 (3d Cir. 1995) (en banc)

(emphasis omitted)).

          b. Analysis

                  i. The District Court Either Did Not Err, or the Error Was
                     Harmless

                         1. The 911 Call Was Admissible Under the Present-Sense
                            Impression Exception

       Robinson argues that the District Court admitted improper hearsay when it

allowed the Government to play the 911 call describing a person with a gun as wearing a

grey sweatsuit with yellow writing and a yellow hat. The Government counters that the

call was admissible under the excited utterance and present-sense impression exceptions.

We agree with the Government on the latter exception. 2


2
  Because we conclude that the 911 call was admissible under the present-sense
impression exception, we will not address the Government’s other argument regarding
admissibility under the excited utterance exception. United States v. Bansal, 663 F.3d
634, 664 (3d Cir. 2011) (declining to address two additional exceptions after determining
that evidence was properly admitted under the first exception offered).

                                              5
       An otherwise inadmissible statement may be admitted under the present-sense

impression exception provided for in Federal Rule of Evidence 803(1). A statement

admitted under this exception must be a statement “describing or explaining an event or

condition made while the declarant was perceiving the event or condition, or immediately

thereafter.” United States v. Green, 556 F.3d 151, 155 (3d Cir. 2009) (internal quotation

marks omitted).

       In the 911 call at issue, the caller’s statements indicate that the person perceived

an ongoing concern as it was happening. The caller described a group of about six men

“arguing” and “pulling out guns” near the intersection of “Brush and Price.” Audio

Recording: 911 Call in United States v. Robinson, 21-1667, at 00:10-00:31 (Apr. 17,

2019) (on file with the Court). The caller specifically identified “one guy pulling out the

gun” as wearing a “grey sweatsuit with . . . some yellow writing on it and a yellow hat.”

Id. at 00:43-00:54. The caller also informed 911 that the person with the gun was “going

into the corner store.” Id. at 01:05-01:15. The caller’s present-tense language and real-

time description indicates that the caller personally perceived the event and that the

recorded declaration was contemporaneous.

       As these factors satisfy our requirement for application of the present-sense

impression exception, the District Court properly admitted the 911 call. United States v.

Mitchell, 145 F.3d 572, 576 (3d Cir. 1998).




                                              6
                        2. The Police Dispatch Recording Was Inadmissible, but the
                           Error Was Harmless

       Robinson raises a meritorious argument that the police dispatch recording was

inadmissible. Nevertheless, this error was harmless given the admissibility of the

preceding 911 call.

       Police officers may testify to “information received out-of-court for the limited

purpose of establishing background for the officers’ actions.” United States v. Sallins,

993 F.2d 344, 346 (3d Cir. 1993) (citations omitted). Yet, our Court has recognized that

such testimony is “an area of ‘widespread abuse.’” Id. (quoting 2 McCormick on

Evidence § 249, at 104 (4th ed. 1992)). In that vein, police dispatch recordings are

impermissible hearsay if they merely “serve[] the substantive purpose of corroborating

[other] testimony.” United States v. Price, 458 F.3d 202, 206 (3d Cir. 2006).

       Here, the police dispatch recording was likely not simple background information.

The call from dispatch provided essentially the same information to the officers as the

caller provided to 911. Since the prosecution presented these recordings chronologically,

the jury heard the 911 call first. The prosecution’s direct examination then informed the

jury that police were dispatched to the identified intersection within one minute of the

911 call. Officer Rodriguez next testified about what he saw when he arrived,

specifically, Robinson’s clothes and flight. This testimony should have been enough




                                             7
background information to explain why the officers acted as they did. See Sallins, 993

F.2d at 346. 3

       It is not unreasonable to conclude that a lay person hearing the police dispatch

recording, in conjunction with the 911 call, could interpret the dispatch recording as

“substantive corroboration” of the 911 caller’s description. Price, 458 F.3d at 206. This

corroboration is impermissible hearsay, and the police dispatch recording should not have

been admitted.

       Nonetheless, the District Court properly admitted the 911 call. The 911 call

conveyed substantially the same information as the police dispatch recording; therefore,

the improper admission of the police dispatch recording was harmless error.



3
  In Sallins, we likewise scrutinized the use of a police dispatch call. In determining that
the disputed call was unnecessary, we made several statements relevant to the issue now
before us:

       The facts of the present case undermine the government’s position that
       testimony regarding the police radio call was admissible as background to
       explain why Santiago and Howard went to North Franklin Street and
       arrested Sallins. First, to the extent that any background was needed to
       explain why Santiago and Howard sped onto North Franklin Street, the
       government simply could have elicited testimony that the officers were
       responding to a radio call or information received. Second, no background
       beyond what the officers testified they observed was necessary to help the
       jury understand why Santiago and Howard pursued and arrested Sallins.
       Santiago stated that when Sallins looked toward the marked police car, he
       threw down what looked like a gun and ran. Santiago also testified that he
       recovered a gun from the very location where he believed he saw Sallins
       throw one. This testimony was more than sufficient to explain why
       Santiago and Howard acted as they did. Additional background was
       unnecessary.

Sallins, 993 F.2d at 346–47.
                                              8
                         3. The District Court Properly Precluded Cross-
                            Examination on the Disciplinary Investigation

       Robinson next argues that the District Court should have permitted his counsel to

cross-examine Officer Rodriguez on the Philadelphia Police Department’s disciplinary

investigation following Robinson’s arrest. We disagree.

       A fundamental tenet of the Federal Rules of Evidence is that evidence must be

relevant. Evidence is relevant if: (1) it tends to make a fact “more or less probable[,]”

and (2) “the fact is of consequence in determining the action.” Fed. R. Evid. 401.

       Here, evidence that Robinson’s counsel sought to solicit during cross-examination

would have no consequence in determining the action. Robinson’s counsel attempted to

introduce information about Officer Rodriguez’s pending disciplinary investigation for

yelling at a crowd of onlookers and pointing a gun in their direction during Robinson’s

arrest. Counsel stated that information about the disciplinary investigation could show

that Rodriguez had a bias and “motive to curry favor with the

Government,” thus undermining Rodriguez’s testimony that “he saw Mr. [Robinson] in

possession of the gun.” App. Vol. II, 90. The District Court correctly concluded that one

thing does not “follow[] from the other.” App. Vol. II, 90.

       While Officer Rodriguez’s actions exhibited poor judgment, the disciplinary

investigation had nothing to do with whether Robinson possessed the gun found at the

scene. Accordingly, the District Court properly precluded defense counsel from

introducing evidence related to the disciplinary investigation.




                                             9
                         4. The Testimony on Gun Fingerprinting Was Admissible,
                            or Otherwise Harmless

       The District Court permitted Detective Christian Chavez to testify as a lay witness

regarding gun fingerprinting. Robinson argues that some of Detective Chavez’s

statements were improper expert testimony. We disagree.

       The Federal Rules of Evidence expressly proscribe lay witnesses giving testimony

“based on scientific, technical, or other specialized knowledge within the scope of Rule

702.” Fed. R. Evid. 701. Instead, a lay witness may offer opinion testimony only if it is:

“(a) rationally based on the witness’s perception; [and] (b) helpful to clearly

understanding the witness’s testimony or to determining a fact in issue.” Id. Our Court

has explained that even where lay opinion “testimony is of a specialized or technical

nature[,]” an expert is not always needed if that “lay witness has particularized

knowledge by virtue of her experience . . . because the testimony is based upon the

layperson’s [sic] personal knowledge rather than on specialized knowledge within the

scope of Rule 702.” United States v. Fulton, 837 F.3d 281, 301 (3d Cir. 2016) (quoting

Donlin v. Philips Lighting N. Am. Corp., 581 F.3d 73, 81 (3d Cir. 2009)). Such is the

case here.

       Detective Chavez’s testimony explained why he did not submit the gun for

fingerprinting. In the disputed testimony, Detective Chavez commented, “We typically

don’t fingerprint firearms, it’s very difficult to get fingerprints from a firearm.” App.

Vol. II, 224. Detective Chavez’s explanation was likely helpful to the trier of fact in

determining why Detective Chavez did not take the investigative step to test the gun.


                                             10
Further, the testimony could fall within the bounds of Rule 701 as long as it was “based

upon [Detective Chavez’s] personal knowledge.” Fulton, 837 F. 3d at 301. At the time

of his testimony, Detective Chavez had been with the police department for eight years

and had worked “hundreds of gun cases.” App. Vol. II, 231. Therefore, the difficulty of

obtaining fingerprints from guns could fall under what is “particularized knowledge by

virtue of h[is] experience.” Fulton, 837 F. 3d at 301.

       In any case, Chavez’s testimony on gun fingerprints appears to be limited to a

single statement where there was substantial evidence that was undoubtedly

admissible. Thus, even if it was inadmissible, its admission would be harmless error.

Accordingly, the contested statement was admissible.

                 ii. The District Court Did Not Violate Robinson’s Constitutional
                     Rights

                         1. Admitting the 911 Call Did Not Violate the Confrontation
                            Clause

       Robinson’s first constitutional claim asserts that the District Court violated his

Sixth Amendment right under the Confrontation Clause by admitting the 911 call. We

disagree.

       The Sixth Amendment provides that an accused person “shall enjoy the right . . .

to be confronted with the witnesses against him.” United States v. Berrios, 676 F.3d 118,

125 (3d Cir. 2012) (alteration in original) (quoting U.S. Const. amend. VI). The

Confrontation Clause “is concerned with ‘testimonial’ hearsay.” Id. (quoting Crawford v.

Washington, 541 U.S. 36, 51 (2004)). Yet, statements do not offend the constitutional

right when the statements are “made in the course of police interrogation under

                                             11
circumstances objectively indicating that the primary purpose of the interrogation is to

enable police assistance to meet an ongoing emergency.” Davis v. Washington, 547 U.S.

813, 822 (2006).

       Admitting the 911 call did not offend Robinson’s Sixth Amendment right to

confront a witness against him. The 911 caller relayed information in real time about a

group of people arguing and a person with a gun displaying a firearm. The recording

unambiguously indicates that: (1) the 911 caller sought police assistance with an ongoing

matter; (2) the caller relayed information to the police for the purpose of receiving this

assistance; and (3) the operator did not ask unnecessary questions that could be

interpreted “to establish or prove past events potentially relevant to later criminal

prosecution.” Davis v. Washington, 547 U.S. at 822.

       Accordingly, by admitting the 911 call, the District Court did not violate

Robinson’s Sixth Amendment right.

                         2. The Prosecutor’s Statement During Closing Argument
                            Was Permissible, or Otherwise Harmless

       Robinson’s last constitutional claim asserts that the prosecution improperly shifted

the overall burden of proof to the defense. Again, we disagree.

       It is well settled that prosecutors “may not improperly suggest that the defendant

has the burden to produce evidence.” United States v. Balter, 91 F.3d 427, 441 (3d Cir.

1996), as amended (Aug. 16, 1996) (citations omitted). This prohibition, however, does

not extend to comments “attempt[ing] to focus the jury’s attention on holes in the

defense’s theory.” Id. at 441. Thus, where defense counsel puts on a case, the


                                             12
prosecution may use its closing argument to issue a “comment that points to a lack of

evidence in the record which supports a defendant’s argument.” United States v. Walker,

155 F.3d 180, 187 (3d Cir. 1998).

      Here, Robinson’s trial counsel put on a case. On appeal, Robinson asserts that the

prosecutor improperly commented, “You know who else could have asked to get the

evidence tested, any time they wanted?” App. Vol. II, 283. The purported implication of

this statement, from Robinson’s point of view, being that Robinson carried the burden of

proving his innocence with evidence that he did not possess the gun.

      The prosecutor made the disputed comment in response to the defense’s theory

that Robinson “never touched the gun” and that the prosecution failed to put forth DNA

evidence to support its assertion that the gun belonged to Robinson. App. Vol. II, 276.

In this context, the prosecutor’s comments responded to defense counsel’s failure to

present evidence that Robinson never touched the gun. See Balter, 91 F.3d at 441. Thus,

“[t]he rhetorical question merely point[ed] to a lack of evidence produced by [Robinson]

in support of his claim.” Walker, F.3d at 189. Therefore, the comment was not improper.

      Nevertheless, even if the comment was improper, it was harmless given the other

admissible evidence in the record against Robinson.

                iii. There Is No Cumulative Error Warranting Reversal

      By its name, “revers[ing] a conviction for cumulative error requires more than one

error.” United States v. Bailey-Snyder, 923 F.3d 289, 296 (3d Cir. 2019) (citing United

States v. Hill, 976 F. 2d 132, 145 (3d Cir. 1992)). Even more, this “demanding standard”

permits reversal “only when the combined errors ‘so infected the jury’s deliberations that

                                            13
they had a substantial influence on the outcome of the trial.’” Id. (quoting Hill, 976 F.2d

at 145).

       For all but one of Robinson’s claims, we have concluded that the District Court

either did not err, or, if there was error, the error was harmless. Consequently, we do not

hold that there was cumulative error mandating reversal.

IV.    Conclusion

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                            14